DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
This office action is in response to Applicant’s communication of December 11, 2020.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment after final action and remarks, filed on December 11, 2020, have been noted.

Priority:  12/26/2012
Status of Claims:  Claims 1 – 6, 10, 11, 14 – 17 and 19 – 22 are pending.  Claims 1 – 6, 10, 11, and 15 – 22 have been AMENDED.  Claims 7 – 9, 12, 13 and 18 have previously been CANCELLED.    
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a system for settlement management of a financial transaction, communicating information, receiving a request, set a manager apparatus associated with a virtual money collection container, generate the container, transmit location information, receive approval information, receive a settlement request, transmit identification information, execute the settlement, determine a completions status, move the value to a storage location, receive a change request, and set a third apparatus as the manager apparatus.  The limitations of settlement management of a financial transaction, communicating information, receiving, setting, associating, generating, transmitting, executing, determining, and moving, covers the performance of the limitations in the mind (as human activity) but for the recitation of generic computer components.  These limitations are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a processing apparatus, a point-of-sale apparatus, processor, a circuit and a network to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic 
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 6, 10, 11, 14, 19, 20 and 22 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 6, 10, 11, 14, 19, 20 and 22 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with settlement management of a financial transaction, communicating information, receiving, setting, associating, generating, transmitting, executing, determining, and moving is not an inventive concept.
Independent system Claim 15, independent method Claim 16, and independent system Claim 17, are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 15, 16 and 17 are substantially similar to system Claim 1 and claims dependent from Claim 1.

Therefore, Claims 1 – 6, 10, 11, 14 – 17 and 19 – 22 are rejected under 35 U.S.C. 101.  Claims 1 – 6, 10, 11, 14 – 17 and 19 – 22 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered but found not persuasive.
The amendments to the claims have been entered.
Applicant has amended independent Claims 1, 15, 16 and 17 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, management and settlement of financial transactions, remains business related, and the 2019 Patent Eligibility Guidance includes identification of fundamental economic practices, commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s suggestion asserting an improvement to the functioning of the computing system, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not 
Claims 1 and 15 – 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1 and 15 – 17, along with claims dependent from Claims 1 and 15, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 – 6, 10, 11, 14 – 17 and 19 – 22. 
Applicant’s arguments regarding the amended claims and 35 U.S.C. 103 are found persuasive and the 35 U.S.C. 103 rejection has been withdrawn.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claims 1 – 6, 10, 11, 14 – 17 and 19 – 22 are non-obvious under USC 103 over prior art of record (see paper number 20200803 & PTO 892), particularly, the limitation(s) – regarding a settlement management apparatus comprising: a communication unit configured to communicate with a plurality of information processing apparatuses and a point-of-sale (POS) apparatus via a network; and receive a request from a first information processing apparatus of the plurality of information processing apparatuses; and a circuit configured to set each of the plurality of information processing apparatuses as a manager apparatus associated with a virtual money collection container, generate the virtual money collection container based on the received request and each of the plurality of information processing apparatuses set as the manager apparatus, wherein an electronic value 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sinha et al., U.S. 2010/0312696 identifies a shared account with a plurality of goals and users, designation of user actions subject to settlement, a plurality of users being able to manage the shared account, purchase of a product or service, completion of transaction settlement associated with an account manager, operation of a user device by an account manager, and creation of a shared virtual account with a value based upon contributions of money or funds from a plurality of participants; Lin et al., U.S. 2010/0082481 identifies NFC communications, selection of a crediting account being performed among a plurality of devices, conducting a group transaction, and determining a completion status of settlement; and Matsuyama, U.S. 2007/0050300 identifies a virtual bank and electronic money.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the 

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
March 23, 2021